Citation Nr: 1224936	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-31 106	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased schedular rating for a lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased extraschedular rating for a lumbosacral strain.

3.  Entitlement to service connection for a left leg disability unrelated to the Veteran's service connected lumbosacral strain.

4.  Entitlement to service connection for a right leg disability unrelated to the Veteran's service connected lumbosacral strain.

5.  Entitlement to a total rating based on individual unemployability (TDIU).

(The Veteran's claim of service connection for posttraumatic stress disorder (PTSD) was the subject of a January 2010 Board of Veterans' Appeals (Board) remand and will be discussed in a separate decision when that issue is again certified to the Board.) 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This matter comes before the Board on appeal from July 2002 and April 2003 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In April 2005, the Veteran moved and his claims files were transferred to the RO in San Diego, California.  

In August 2007, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Steven L. Keller.  At the August 2007 personal hearing, the Veteran withdrew his claim of entitlement to service connection for hypertension and his claim for a compensable rating for hearing loss.  Therefore, these issues are not before the Board.  See 38 C.F.R. § 20.204(b) (2011).

In January 2010, the Board issued a decision that denied the Veteran's claims of service connection for left and right leg disabilities and for an increased rating for a lumbosacral strain.  The Veteran then appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court Vacated the January 2010 Board decision and Remanded it to the Board for additional action in accordance with its decision.

In May 2012, VLJ Keller recused himself from this appeal and the Veteran was offered an opportunity for another personal hearing.  In June 2012, the Veteran's representative notified the Board that the claimant did not desire another personal hearing in connection with his appeal.  Therefore, the Board finds that VA adjudication of the appeal may proceed without the scheduling of another hearing.  

In October 2011 statement, the Veteran's representative raised a claim of service connection for depression with a sleep disorder including secondary to service connected lumbosacral strain.  However, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The claims for an extraschedular rating for a lumbosacral strain, entitlement to service connection for left and right leg disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's lumbosacral strain has not been manifested by severe symptoms of intervertebral disc syndrome. 

2.  Since September 23, 2002, the Veteran's lumbosacral strain has not been manifested by incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past twelve months.

3.  Since September 23, 2002, the Veteran's lumbosacral strain has not been manifested by mild incomplete paralysis of the sciatic nerve in either the right or left lower extremity.

4.  During the pendency of the appeal, the Veteran's lumbosacral strain has not been manifested by a vertebral fracture, ankylosis, severe limitation of motion, or lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, even taking into account his complaints of pain. 

5.  Since September 26, 2003, the Veteran's lumbosacral strain has not been manifested by forward flexion of the thoracolumbar spine being 30 degrees or less, even taking into account his complaints of pain, or ankylosis.


CONCLUSION OF LAW

The Veteran has not met the schedular criteria for a rating in excess of 20 percent for lumbosacral strain at any time during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237, 5240, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that written notice provided in June 2002, prior to initial consideration of the claim, along with the correspondence provided in December 2004 and March 2006, fulfills the provisions of 38 U.S.C.A. § 5103(a) except for the notice regarding effective dates not being provided prior to the initial adjudication of the claim and the claimant not being told how his disability rating would be determined by applying the relevant diagnostic codes.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to the timing problem, the Board finds this error is harmless because the Veteran, after being mailed notice in March 2006 of the rules governing effective dates and disability ratings, had his claim readjudicated in the March 2007 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, the statements of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating and the Veteran was assisted at the hearing by an accredited representative.  Moreover, the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, a review of the record shows that VA has obtained all identified and relevant post-service medical records including all of the appellant's records from the Loma Linda VA Medical Center.  

The Veteran was also provided VA examinations in July 2002 and June 2006 to ascertain the severity of his service connected disability which the Board finds are adequate to adjudicate the claim.  The Board has reached this conclusion because, after a comprehensive examination of the claimant and a review of his records, the examiners provided medical opinions as to the severity of his disability that corresponds to the evidence found in the claims file and which allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the medical records the Veteran testified may be on file with the Portland and/or Seattle VA Medical Centers, he also testified that these records related to disabilities not related to the issue currently on appeal - specifically, a right knee problem which has been remanded to the RO for further development.  Therefore, the Board finds that adjudication of his claim may go forward without a request for these records.  See Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the "duty to assist is not unlimited" and that "the duty to develop pertinent facts applies to 'all relevant facts.'") (citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Increased Rating Claim

The Veteran contends that his service-connected lumbosacral strain is manifested by increased adverse symptomatology that entitles him to an increased rating.  It is requested that the appellant be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  Additionally, regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 (2011).  Moreover, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Most recently, a July 2002 decision rated the Veteran's lumbosacral strain as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of motion of the lumbar spine).  

Since the Veteran filed his claim for an increased rating in May 2002, there have been a number of changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The new criteria for rating intervertebral disc syndrome became effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 22, 2002).  Further, additional regulatory changes for rating all other back disorders became effective September 26, 2003, but these did not change the way intervertebral disc syndrome was rated, except for renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a clerical error in the Federal Register publication of August 27, 2003.  

The statement of the case issued in September 2004 along with the supplemental statements of the case issued in March 2007 notified the Veteran of the old and new rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the old criteria for rating an intervertebral disc syndrome and for all other back disorders for the entire period during which the appeal has been pending, it may only consider the new criteria for rating an intervertebral disc syndrome from September 23, 2002, and the new criteria for rating all other back disorders from September 26, 2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been pending, the Veteran is entitled to a rating in excess of 20 percent for his lumbosacral strain if it is manifested by problems compatible with intervertebral disc syndrome with severe symptoms (40 percent) (Diagnostic Code 5293).  38 C.F.R. § 4.71a (2002).  "Severe" symptoms are defined as recurring attacks with intermittent relief.  Id.

The medical records generated since the appeal has been pending record complaints and/or treatment for lumbar spine pain, along with pain radiating to the lower extremities.  See VA treatment records dated from March 2002 to November 2005.  Additionally, a September 2004 magnetic resonance imaging evaluation (MRI) showed, among other things, disc dessication and narrowing at all levels and mild diffuse annular bulge at all levels but no significant measurable disc protrusion.  Moreover, in a September 2004 VA treatment record, it was opined that "[i]t is more likely than not that the pain down [his] legs, limited range of motion spine, severe low back pain, pain hip and upper leg . . . are related to your low back pain . . ."  Likewise, in a August 2005 VA treatment record, it was opined that the Veteran's "back pain which has been progressing and causing him to be in a more forward flexed posture is altering his balance and center of gravity which is leading him to walk differently.  This, in turn, is causing him more hip and knee pain."  

However, as noted above, while a July 2003 VA treatment record shows the Veteran being diagnosed with low back pain with right leg weakness, the diagnosis was provided by the examiner despite the claimant having specifically denied having a problem with leg weakness.  Moreover, the September 2004 VA treatment record also included the opinion that the Veteran did not have evidence on MRI of lumbar nerve root compression.  Additionally, treatment records were negative for any objective evidence of radiculopathy including reduced motor strength or sensation.  In addition, the July 2002 VA back examiner opined that, while the back was tender, motor strength in the low extremities was completely normal at 5/5, he had no sensory deficits in the low extremities, and deep tendon reflexes were 2+ bilaterally.  Furthermore, the June 2006 VA spine examiner opined that, while the back was tender, there was no evidence of radiating pain on movement, he had no muscle spasms, there were no signs of intervertebral disc syndrome with chronic nerve root involvement, motor and sensory function in the lower extremities were within normal limits, reflexes in the knees were 2+, and ankle jerks were 2+. 

Therefore, because the record does not include any objective evidence of decreased sensation, reduced reflexes, diminished strength, muscle spasms, or muscle wasting, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 (2011), the Board finds that the Veteran's adverse symptomatology did not equate to recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Therefore, because his lumbosacral strain was not manifested by severe symptoms an increased rating is not warranted under Diagnostic Code 5293 at any time during which his appeal has been pending.  38 C.F.R. § 4.71a, (2002); Hart, supra.

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the appellant is entitled to a 40 percent rating for his lumbosacral strain if it's manifested by problems compatible with intervertebral disc syndrome with incapacitating episodes having a total duration of at least four week but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In this case, the records dating since September 23, 2002, do not show that a physician has ever ordered bed rest due to the Veteran's lumbosacral strain.  In fact, while the Veteran told the June 2006 VA spine examiner that he required bed rest when he had back pain, he also reported that his condition did not cause incapacitation.  Therefore, because the record for the period since September 23, 2002, is negative for any evidence of physician ordered bed rest, the claim for a higher evaluation must be denied for this time period.  Id; Hart, supra.

Radiculopathy

Effective September 23, 2002, the Veteran is entitled to a separate rating for associated objective neurologic abnormalities provided these abnormalities are compensably disabling.  See 67 Fed. Reg. 54349; 38 C.F.R. § 4.71a, Diagnostic Code 5292, Note 2 (2003); 38 C.F.R. § 4.71a, Note 1 (2011). 

In this regard, 38 C.F.R. § 4.123 (2011), provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 (2011), provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a (2011), defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011), provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either the major or minor lower extremity.

As noted above, the medical treatment records show the Veteran's objective complaints of pain radiating into the lower extremities.  Moreover, as noted above, in a September 2004 VA treatment record it was opined that "[i]t is more likely than not that the pain down [his] legs, limited range of motion spine, severe low back pain, pain hip and upper leg . . . are related to your low back pain . . ."  

However, as reported above, the medical records were negative for objective evidence of radiculopathy including reduced motor strength or sensation.  In addition, the July 2002 and June 2006 VA back examinations were negative for objective evidence of radiculopathy.  In fact, not only was the Veteran's neurological examination normal on both of these occasions, but the June 2006 examiner specifically opined that there were was no signs of intervertebral disc syndrome with chronic nerve root involvement.  

Therefore, because the record does not include any objective evidence of decreased sensation, reduced reflexes, diminished strength, or muscle spasms, the Board finds that the Veteran's adverse symptomatology does not equate to at least mild incomplete paralysis of the sciatic nerve in either lower extremity.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a (2011).  Therefore, separate compensable ratings for neurologic abnormalities in the left and/or right lower extremity are not warranted since September 23, 2002.  See 38 C.F.R. § 4.71a (2011); Hart, supra. 

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been pending, the Veteran is potentially entitled to a rating in excess of 20 percent for his lumbosacral strain if, inter alia, he has a fracture with cord involvement requiring long leg braces or being bedridden (100 percent) or a fracture of the vertebra without cord involvement but leading to abnormal mobility requiring a neck brace (60 percent) (Diagnostic Code 5285); complete ankylosis of the spine at an unfavorable angle (100 percent) or complete ankylosis of the spine at a favorable angle (60 percent) (Diagnostic Code 5286); ankylosis of the lumbar spine at an favorable angle (40 percent) or ankylosis of the lumbar spine at an unfavorable angle (50 percent) (Diagnostic Code 5289); severe limitation in the range of motion of the lumbar spine (40 percent) (Diagnostic Code 5290); or lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).

As to Diagnostic Codes 5285, 5286, and 5289, the evidence here reveals no suggestion that the Veteran has a service-connected fractured lumbar vertebra.  See, e.g., VA examinations dated in July 2002 and June 2006; X-rays dated in November 1969, June 1970, and July 2002; and MRI dated in September 2004.  There being no demonstrable vertebral deformity due to a service connected fracture, a 10 percent rating may not be added to the rating.  Furthermore, the lumbar spine injury did not include cord involvement requiring long leg braces.  Finally, the Veteran was able to move his lumbar spine, at least to some degree in some plane of motion, in all the treatment records and at the July 2002 and June 2006 VA examinations.  Hence, the lumbar spine is not ankylosed.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate his service-connected lumbosacral strain as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted for the Veteran's service-connected lumbosacral strain under Diagnostic Codes 5285, 5286, or 5289 at any time during the pendency of his appeal.  38 C.F.R. § 4.71a (2003); Hart, supra.

As to Diagnostic Codes 5290 and 5295, while July 2002 and July 2004 x-rays document lumbar spine degenerative disc disease and treatment records show the Veteran's repeated complaints and treatment for lumbar spine pain, they do not report, in degrees, the extent of the claimant's lost lumbosacral motion.  Moreover, at the July 2002 VA spine examination, while examination disclosed tenderness in the right midline and negative straight leg raising bilaterally, the range of motion of the lumbar spine was as follows: flexion to 60 degrees, extension to 15 degrees, lateral bending to 20 degrees bilaterally, and rotation to 20 degrees bilaterally (Normal range of motion of the lumbosacral spine is as follows: forward flexion to 90 degrees; backward extension to 30 degrees; left and right lateral flexion to 30 degrees; and left and right rotation to 30 degrees.  See, for example, 38 C.F.R. § 4.71a, Plate V (2011)).  Similarly, at the June 2006 VA spine examination, while the Veteran had tenderness to palpation of the lumbar spine and positive straight leg raising, the range of motion of the lumbar spine, without pain, was as follows: flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  The June 2006 VA examiner thereafter opined that even taking into account his pain, repetitive use, and fatigue, that the range of motion of the lumbar spine was flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees.  Moreover, at neither VA examination was painful pathology objectively confirmed by such signs as disuse atrophy of the low back or lower extremities.  In addition, no examiner has characterized the Veteran's lumbosacral spine as having "severe" lost motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  Furthermore, examinations were negative for evidence of lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Accordingly, while the record contains evidence of degenerative disc disease, some limitation of lumbar motion, tenderness to palpation of the lumbar spine, and positive straight leg raising, because it does not show "severe" limitation of motion of the lumbosacral spine or lost motion with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, the Board finds that a rating in excess of 20 percent is not warranted under either Diagnostic Code 5290 or Diagnostic Code 5295, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, for the entire period the appeal has been pending.  38 C.F.R. § 4.71a (2003); DeLuca, supra; Hart, supra.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the Veteran is entitled to a rating in excess of 20 percent for his lumbosacral strain if, inter alia, it is manifested by forward flexion of the thoracolumbar spine 30 degrees or favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a (2011). 

The clinical records show, however, no evidence of spinal ankylosis since September 26, 2003.  See VA spine examination dated in June 2006.  Moreover, as stated above, in the absence of ankylosis the Board may not rate his service-connected lumbosacral strain as ankylosis.  Johnston, supra.  Likewise, even taking into account pain on use, the forward flexion of the thoracolumbar spine at the June 2006 VA spine examination was 50 degrees.  This range of motion study is not contradicted by any other evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional losses for lumbosacral strain do not equate to more than the disability contemplated by the 20 percent rating already assigned at all times since September 26, 2003.  38 C.F.R. § 4.71a (2011); Hart, supra.

Other Concerns

Each of the ways by which the back is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both limitation of motion and other symptoms, such as those set forth in Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

Conclusion

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he is able to observe and feels such as pain and limitation of motion and others are credible to report on what they can see.  See Jandreau, supra; Buchanan, supra.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions require medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  





ORDER

Entitlement to a schedular rating in excess of 20 percent for lumbosacral strain is denied at all times during the pendency of the appeal.


REMAND

As to the claim for an increased extraschedular rating for a lumbosacral strain, the December 2011 Court Memorandum Decision noted that the June 2006 VA examiner's findings indicated that the appellant was not employed due to the affects of his condition.  This interpretation of this VA examiner's opinion is now the law of the case.  See Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Given the above, the Board finds that the Veteran has met the threshold requirement under 38 C.F.R. § 3.321(b)(1) (2011).  Therefore, a remand is required for referral of the claim to the Director, Compensation and Pension, for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

As to the claims of service connection for left and right leg disabilities unrelated to the Veteran service connected lumbosacral strain, the December 2011 Court Memorandum Decision noted that because at none of the many examinations cited to by the Board did the examiners specifically opine that the claimant did not have a current chronic right and/or left leg disability, that the Board could not rely on this evidence as proof that the claimant did not have a current disability despite the fact that the voluminous treatment records found in the claims file were likewise negative for a chronic disease process of the right or left leg despite the appellant's complaints of pain.  

Moreover, in post-Court July and August 2010 letters, Anthony C. Hinz, M.D., provided VA for the first time with a diagnosis of a chronic disease process of the left leg (i.e., left knee arthritis status post total knee replacement) and right leg (i.e., arthritis) as well as an opinion that these chronic disease processes may have been caused by a gait change brought about by the Veteran's service connected low back disability.  

Furthermore, the Veteran's representative requested in April 2012 that the Veteran be provided with a VA examination to obtain a clear medical opinion as to the relationship between the claimant's chronic disease process of the left leg (i.e., left knee arthritis status post total knee replacement) and right leg (i.e., right knee arthritis) and his service connected lumbosacral strain.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (discussing the lesser probative value of opinions that are equivocal). 

Given the above, the Board finds that these claims should be remanded to obtain medical opinions as to the current diagnoses of his leg disabilities unrelated to the Veteran's service-connected lumbosacral strain and an opinion as to whether they were directly caused by his military service or where caused or aggravated by his service connected lumbosacral strain.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. §§ 3.303, 3.310 (2011); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when a service-connected disability has caused or aggravated a non-service-connected disorder).  

In this regard, a review of the record on appeal does not reveal Dr. Hinz's treatment records.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these medical records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Likewise, the Veteran testified that the Portland and/or Seattle VA Medical Centers had treatment records of his related to a right knee disorder.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these medical records with the claims file.  Id.

As to the claim for a TDIU, the December 2011 Court Memorandum Decision held that the Veteran's claim for increased schedular and extraschedular ratings for a lumbosacral strain included a TDIU claim.  Also see Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU or an examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b); 38 C.F.R. § 19.31 (2011); McLendon, supra; Dingess, supra.  Therefore, the Board finds that a remand for such development is required.

Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran with notice of the laws and regulations governing a claim for a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his treatment records from Dr. Hinz.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO should obtain and associate with the record all of his treatment records from the Portland and Seattle VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO should refer o the Director, Compensation and Pension, the Veteran's claim for an increased extraschedular rating for a lumbosacral strain.  

5.  After undertaking the above development to the extent possible, the RO should provide the Veteran with an examination to ascertain the origins or etiology of the left and right leg disabilities unrelated to his service connected lumbosacral strain and whether he meets the criteria for a TDIU.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the post-service diagnoses of all of the Veteran's left and right leg disabilities unrelated to his service connected lumbosacral strain?

b.  As to each diagnosed left and right leg disability unrelated to the Veteran's service-connected lumbosacral strain, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

b.  As to the left knee arthritis status post total knee replacement and right knee arthritis, is it at least as likely as not (50 percent probability or more) that the arthritis manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not (50 percent probability or more) that any left or right leg disorder was directly caused by the Veteran's service connected lumbosacral strain?

d.  Is it at least as likely as not (50 percent probability or more) that any left or right leg disorder was aggravated by his service connected lumbosacral strain?

e.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age and any non-service connected disabilities.  The examiner should also comment on the June 2006 VA examiner's opinion that the Veteran is unemployable due to his service connected conditions.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

Note 1:  In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his left and right leg disorders while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

Note 2:  In providing answers to the above questions, the examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for a claimed disorder cannot, by itself, be the basis for any medical opinion that the disorder was not due to his military service.

Note 3:  If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

Note 4:  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current left or right leg disorder (i.e., a baseline) before the onset of the aggravation. 

Note 5:  In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  The RO/AMC should thereafter readjudicate the claims.  As to the extraschedular rating claim, the adjudication should consider whether staged ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

7.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU and secondary service connection.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


